October 31, 2012 Via Edgar Rufus Decker Accounting Branch Chief Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549-7010 Re:NIKE, Inc. Form 10-K for Fiscal Year ended May 31, 2012 Form 10-Q for Fiscal Quarter ended August 31, 2012 File No. 1-10635 Dear Mr. Decker: We are in receipt of the Staff’s letter dated October 24, 2012 relating to our Form 10-K for Fiscal Year ended May 31, 2012 and our Form 10-Q for Fiscal Quarter ended August 31, 2012 (the “Comment Letter”).We will respond to the Comment Letter by no later than November 21, 2012. Very truly yours, /s/ Donald W. Blair Donald W. Blair Vice President and Chief Financial Officer
